     Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 1 of 18




              UNITED STATES DISTRICT COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                     )
      JEFFREY CUTLER                 )
                                     )       CASE NO. 5:19-cv-00834
            Plaintiff                )
                                     )
               V.                    )
                                     )
NANCY PELOSI IN HER OFFICIAL         )
CAPACITY AS SPEAKER OF THE
HOUSE OF REPRESENTATIVES             )
        CITIZENS BANK,               )        JURY TRIAL DEMANDED
         FULTON BANK,                )
   WIKIPEDIA FOUNDATION,             )
   VERIZON CORPORATION,              )
   GOOGLE CORPORATION,               )
       ERIE INSURANCE,               )
   STATE FARM INSURANCE,
      LEMBERG LAW LLC,
                                     )
                                     )
                                                              FILED
   FORD MOTOR COMPANY,               )
                                                              AUG 29 2019
  MANHEIM SCHOOL DISTRICT,
     HAVERFORD POLICE                ?
                                                           srTE BARKtMN~lerk
         DEPARTMENT,                 )
 PHILADELPHIA NEWSPAPERS
              INC,
     ASSOCIATED PRESS,
                                     '
                                     )
                                     )
    U.S. NEWS AND WORLD
           REPORTS,
                                     >)
 BEND BULLETIN NEWSPAPER,            )
                                     )
            And                      )
  JOHN DOES and JANE DOES,           )
                                     )
          Defendants                 )
                                     )

RESPONSE TO HAVERFORD POLICE, WIKIMEDIA FOUNDATION AND
    US NEWS AND WORLD REPORT, LP MOTION TO DISMISS


                              PAGE 1 of 16
 Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 2 of 18




Here comes Jeffrey Cutler, acting Prose, respectfully requests the court

deny all parties motion to Dismiss since they all failed to notify all parties as

per ECF #5 case# 2: I 7-cv-00984 by the late Thomas O'Neill, the order

denies any claims for failure to notify all parties. and that it was pursuant to

furtherance of a federal crime, specifically mail fraud, bank robbery ( 18

U.S.C. § 2113), and perjury (18 USC§ 1001). The default judgement filed

l 8JUN2019 against Brian Sims in his Official Capacity as a Representative

of the Commonwealth of Pennsylvania did shows he willfully and

deliberately violated the United States Constitution Ammend I and his Oath

of Office, by actively preventing a woman from praying outside the Planned

Parenthood office in Philadelphia. The actions involved may also involve a

conspiracy to hide an ongoing criminal enterprise and other crimes ( 18 U.S.

Code§ 1519 - Destruction, alteration, or falsification of records), (18 U.S.

Code § 1505 - Obstruction of proceedings before departments).

The courts have affirmed, it must "afford a liberal reading to a complaint

filed by a prose plaintiff," particularly when the plaintiff has no formal legal

training or education. Klayman v. Zuckerberg, 753 F.3d 1354, 1357

(D.C.Cir. 2014); see also Erickson v. Pardus, 551 U.S. 89, 94 (2007) ("A

document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.") (internal quotations and citations

                               PAGE 2 of 16
 Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 3 of 18



omitted).

WHEREFORE, for all the foregoing reasons, and the documented murders

of 3 federal employees by Mr. Cutler (Jonnathan Luna, Beranton Whisenant,

and Justin Zemser) 5 children on May 13, 985 and significant

discrimination against other Jewish individuals ( 11 murdered by Robert

Bowers 2: I 8-cr-00292), (discrimination by police in Philadelphia po lee

department against Jewish Police officers 2: l 8-cv-05029), Mr Cutler's

motion in District of Columbia case #I: 17-cv-O 1154 (ECF #79) the

books "Love-Murder-Corruption-Lancaster-County" and "BLACK

KLANSMAN". Altough Haverford Police did notify all individuals in

document 72 they failed to do so in document #44, so they have engaged in

mail Fraud in a conspiracy with other members that may be Klu Klux Klan,

which was outlawed in 1871.

They also failed to correct Brian Simms to Brian Sims. Also Haverford

Police should provide an affidavit that they have not tried to obstruct Justice

in this case by continuous harrasment in other maters and enforcemnt of

equal justice and not violate the United States Constitution Ammend 14 or a

party to Citizen's Bank, Google Mail Fraud or securities fraud.




                              PAGE 3 of 16
       Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 4 of 18




Respectfully submitted,


DATE: f,q 1/-rJfJJ ttJI~

                                          effrey Cutler, prose
                                         215-872-5715 (phone)
                                         eltaxcollector@gmail com
                                         P.O. Box 2806
                                         York, PA 17405




                                PAGE 4 of 16
            Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 5 of 18



           PLAINTIF'S PROPOSED ORDER FOR SUMMARY JUDGMENT

AND NOW, this               day of                  , 2019 upon cons1derat1on Plaint1fs Motion for Default

Judgment and for good cause shown, 1t 1s hereby ORDERED the Motion 1s GRANTED                         SO

ORDERED

(1] Order the SUMMARY Judgment against all defendants be granted and made FINAL at one million dollars per

      day or as a neot1ated amount

(2]   Order the order of Judge Margret Miller made March 17. 2017 against Jeffrey Cutler vacated. the order by Judge

      Margaret Miller against Jammal Harns vacated and order by Judge Lawrence Stengel against Lisa Michelle

      Lambert vacated and all persons similarly situated (William Henry Cosby, Jeffrey Smiles, Emily Weinman. etc.).

      for violations of equal protection All prosecutions of Robert Mueller as special prosecutor vacated because his

      appointment was based on periured testimony, which is verfied by Mr Steele in a foreign court

[3]   Order the summary and default judgment of all other cases filed by Mr Cutler in every court also be granted

(4]   Order all vandalism perpetuated against Mr Cutler and Mr. Krieger to be compensated. and listed

[5] Provide documentation to the court of how much all court costs and legal fees have been to date. and list cost or

      legal hours and ALL LEGAL FIRMS used to try to change the outcome of a certified election. of Jeffrey Cutler

      and Donald Trump in all future actions with the court by East Lampeter Township Lancaster County Legal fee

      documentation should start with the actions of the solicitor on and East Lampeter Township starting in

      05NOV2013

(6]   Order East Lampeter Township to reveal all persons or individuals that have expressed interest in this case,

      especially any officials of the Umted States Government. and all payments by any George Soros organization

[7] Order a one million dollar a day penalty per named defendant. until Mr Cutler's reputation and credit are

      restored or individual agreements are reached with each party

[8] Order Susan Peipher Esquire. East Lampeter Township, Lancaster County Courts and unnamed others show

      cause why they should not be charged with vmlat1ons of the R1CCO ACT. both 18 USC §§ 1961-1968 RICO

      VIOiations. and 18 USC § 1964, Civil RICCO Act

[9] Order Susan Pe1pher Esquire. Christina Hausner, East Lampeter Township, East Lampeter Township Police.

      Lancaster County Courts, Ralph Hutchinson, Judge Margaret Miller. Scott Martin, Elam Herr. all named

      defendants in this case and unnamed others show cause why they should not be charged with v1olat1ons of 18

      U S C § 2113 (bank robbery)

(10] Order Fulton Financial to return all money for accounts ending with 8603 and 8612 with penalties

(11] Order Fulton Financial to compensate the plaintiffs for cases 5.18-cv-00987 and case 2 17-cv-02763 as

      demanded in their respective lawsuits


                                                    PAGE 5 of 16
           Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 6 of 18



[12] Order Wik1media foundation and all media outlets specified to provrde space and corrections as provided by the

    plaintiff and his designated representative for fake news

[13] Order Summary Judgement be awarded for all other cases Mr Cutler has been denied due process be awarded

[14] Other remedies the court deems appropriate

[15] Order the Democratic National Committee to also show why they are not a party to Religious d1scnminat1on.

[16] Order Susan Peipher Esquire and other lawyers guilty of similar activites. to be barred from participation in the

    Federal Court CM/ECF system

[17] Order the Unrted States Government to stop collecting or accessing penalties FOR FAILURE to comply with

    established tenets or teachings of such sect or division of ANY religion in violation of the U.S.

    Constitution amendment 1 and declare the ACA unconstitutional . based on the 89 page wnt of USCA case

    17-2709 on page 314A, and Supreme court case# 15-632.



Dated:·-_, 2019 ___ .

                                                                                   BY THE COURT




                                                    PAGE 6 of 16
Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 7 of 18




                      ADDENDUM




                         PAGE 7 of 16
      Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 8 of 18




              UNITED STATES BANKRUPTCY COURT
               FOR THE DISTRICT OF DELAWARE

                                                                              -
                                                                              r-.:,
                                      )                      ~
                                                             w
                                                                              C;)

                                                                              <,c:,
                                                             -\°'
      JEFFREY CUTLER                                         ~~
                                                                                        -
                                                                              ::i;)!,
                                      )                      {")I~.           '-        "Tl
                                                                              v)
                                      )   CASE N0.19-1146Q:~p                 N         ,......,_
                                                             "'J·•rlJ         (,.)      ~
            Plaintiff                 )
                                      )                      -o-t~"
                                                                ~,
                                                             t•:('"');>.,..   -0        r11
               v.                     )    JURY TRIAL DEMA~DED':
                                                             :,I[   :.c
                                                                              =r

                                                                              .i:-
                                                                              w
                                                                                        ·~-
                                                                                        {''")

                                      )                      ''1-,

PHILADELPHIA ACADEMIC                 }
HEALTH SYSTEM, LLC                    )
                                      )




    OBJECTION BECAUSE BANKRUPTCY AUCTION HELD
    08AUG2019 VIOLATED UNITED STATES CONSTITUTION
    AMENDMENT 5 (EQUAL PROTECTION) & UNJUST ENRICHMENT




                                 "Q
                               PAGE 1 of 132
 Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 9 of 18




Here comes Jeffrey Cutler, acting Prose, respectfully notifies the

Court Mr. Cutler went to the Bankruptcy auction at the offices of Saul Ewing

Arnstein and Lehr at 1500 Market Street, 19102 and talked to Arron

Applebaum (who was acting as an agent of the United States Government).

Mr. Cutler handed Mr. Applebaum the 65 page document which was

consequently also filed starting on page 23 of ECF 66 for case 5: l 9-cv-00834.

Mr. had filed the 65 page document on Aug 1, 20 I9 at 12:56 PM in Delaware

and he also filed a 107 page document on July 15, 2019 at 3:00 PM

and a 20 page document on July 18, 2019 at 3:30 PM in person at the Clerk's

office in Delaware and consisted of the attached pages. Mr Cutler was asked

to leave the offices of Saul Ewing Amstein and Lehr by Mr. Applebaum at

the implied threat of physical removal even though other individuals were

allowed to be present violating United States Constitution Ammend 5 (equal

protection under the law). Based on news sto1y by Harold Brubaker Saturday

August 10, 2019 on pages Al and A2 of the Philadelphia Inquirer, Mr. Cutler

could have offered his default judgement funding and other alternativs to

either Pontiac General Hopital or KPC Health for additional funding

alternatives for the hospital and creditors. The plaintiff is not a lawyer the

courts should not allow obstruction of Justice or destruction of documents.

Mr. Cutler attempted to get NBCl Oto help repmt this story on 22AUG2019



                               PAGE 2 of 132
Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 10 of 18




at fifty fomth street and Millet streets in Philadelphia where they were

repo1ting the shooting murder of an unidentified woman. NBC 10 was using a

van with license ZBY-4914. Mr. Cutler attempted to show several actual

documents from case federal case 5: 19-cv-00834. This demonstrates that the

NBC televison station is complicit in concealing the Murder of Jonathan Luna

after the fact, and their claims on air are really Fake News, just like the

president of the United States has claimed. Their broadcast license viability

should be really brought to the attention of the Federal Communications

Commision. Also despite Kristen Weisenberger being made aware of the

default judgement motion for Brian Sims and the request for vacating the

order for her client she failed to tty and contact Mr. Cutler about the case.

In previous document Mr. Cutler requested that Mark Minuti consider the

use of funds as a result of the default judgement of Brian Sims presented as

ECF l 04 as viable funds to satisfy the creditors as debtor in possesion and

produce a simplified statement of the costs to terminate the hospital

operations and a different statement (88 lines maximum ) that lists the costs of

keeping the hospital as an ongoing operation, including fixed costs (leases,

taxes if any), variable costs (power and utilities), payroll for full operation,

payroll for 50% operation, payroll for 25% operation, average recievables,

etc. Mr. Mark Minuti in his presentation made a false statement during the



                               PAGE 3 of 132
  Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 11 of 18




hearing ( 18 USC § 100 I) 11JULY2019 about the nurses union which was

corrected almost immediately by the lawyer representing the nurses union

contradicted his representation and spoke via phone. This happened during

the hearing in Delaware. Mr. Cutler believes PHILADELPHIA ACADEMIC

HEALTH SYSTEM, LLC in conjunction with the cmTent president of

DREXEL UNIVERSITY, the mayor, governor and the news media are

engaged in a continuing conspiracy to harm Jewish Individuals who are in the

residency program to become doctors by destroying the program and have no

real plan approved in place to satisfy the contracts of these individuals, and

may be influenced by the Klu Klux Klan or similar organization. Even today

it was mentioned in the newspaper that 13 police officers may be te1minated

because of Facebook posts and Mr. Cutler believe it could also be because

they are members of the KKK, and 40% of Drexel Staff will belayed off as

result of this activity. Wikipediea has deliberately programmed the

any mention of the case to be censored. Based on             Myers-Macomber Engineers v.

ML W Construction Corp., 271 Pa.Super. 484,414 A.2d 357 (1979) the    plan proposed by

PHILADELPHIA ACADEMIC HEALTH SYSTEM, LLC should be denied.

Because of Schenck v.   K.E. David, Ltd., 446 Pa.Super. 94, 666 A.2d 327 (1995}   Mr. Cutler

should be declared the trustee or at minimum added to the oversite board.

The proposed use of the copyrighted Jeffybond, to assist the hospital



                                   PAGE4 of 132
  Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 12 of 18




continuing operations could also be used to pay for rural hospital costs in the

commonwealth as well as well as other operations and pensions.Mr. Cutler

had previously testified as using the funds for SEPTA operations and to place

90% of the Market Fran ford Line underground and completely submeged.

Mr. Freednan's motion to close in that it may be pursuant to furtherance

of a federal crime which is detrimental to the health and welfare of

the city of Philadelphia, and the Commonwealth of Pennsylvania. Mr.

Cutler a graduate of Drexel University Evening College and a former

elected official of Pennsylvania and the victim of conspiracy to

violate the United States Constitution Ammendment 1 and based on perjured

information, specifically mail fraud, bank robbery (18 U.S.C. § 2113), and

pe1jury ( 18 USC § 1001 ). The default judgement filed 18JUN2019 (case

5:l 9-cv-00834) against Brian Sims in his Official Capacity as a

Representative of the Commonwealth of Pennsylvania did show he willfully

and deliberately violated the United States Constitution Ammend 1 and his

Oath of Office, by actively preventing a woman from praying outside the

Planned Parenthood office in Philadelphia supports a large payout of funds

available to resolve the bankruptcy. Because of case 5: l 9-cv-00834, in the

Eastern District of Pennsylvania this case is also involved in 19-30223

UNITED STATES BANKRUPTCY COURT DISTRICT OF OREGON.



                               PAGE 5of 132
  Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 13 of 18




Also Mr. Cutler had previously copyrighted a Jeffybond as a means to fund

schools, government projects, hospitals, etc., but because it is somewhat

impervious to kickbacks and corrupttion would not be enacted. Both the

mayor of Philadelphia and Gove1nor have supported keeping the hospital as

an ongoing concern, and unless they (Mayor and Governor) have also made

false statements and are pait of the swamp there is no reason the Jeffybond

cannot be enacted   Drexel University has also filed a legal action that

involves insurance fraud in the Eastern District of Pennsylvania case number

2: l 9-cv-2862, just like case 5: l 9-cv-00834. This case was te1minated as a

the lawsuit less than 15 days after being filed, which may show an ongoing

intent by Mr. Freedman and others as a conspiracy to hide an ongoing

criminal enterprise and other crimes (which may be linked to George Soros

organizations) ( 18 U.S. Code § 1519 - Destruction, alteration, or falsification

of records), (18 U.S. Code§ 1505-0bstructionofproceedings before

departments). The courts have affirmed, it must "afford a liberal reading to a

complaint filed by a pro se plaintiff," particularly when the plaintiff has no

formal legal training or education. Klayman v. Zuckerberg, 753 F.3d 1354,

1357 (D.C.Cir. 2014); see also Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(" A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than



                               PAGE 6 of 132
  Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 14 of 18




formal pleadings drafted by lawyers.") (internal quotations and citations

omitted).

WHEREFORE, for all the foregoing reasons, and the documented murders

of 3 federal employees by Mr. Cutler (Jonnathan Luna, Beranton Whisenant,

and Justin Zemser) 5 children on May 13,/985 and significant

discrimination against other Jewish individuals ( 11 murdered by Robert

Bowers 2: l 8-cr-00292), (discrimination by police in Philadelphia po lee

department against Jewish Police officers 2:18-cv-05029), Mr Cutler's

motion in District of Columbia case # l: 17-cv-O 1154 (ECF #79) the

books "Love-Murder-Corruption-Lancaster-County" and "BLACK

KLANSMAN" and under 28 U.S.C. § 157(e) this request should be granted.

Mr. Cutler's assets and documents of his S corporation (23-261XXXX)

were illegally stollen by persons which had the aid of FBI and members of the

KLU KLUX KLAN. Based on case# 19-30223 UNITED STATES

BANKRUPTCY COURT DISTRICT OF OREGON, the theft of real

property (real estate at bargin prices may be the real goal), and there is

evidence of this based on this weeks filings. Based on the plan

produced by PHILADELPHIA ACADEMIC HEALTH SYSTEM, LLC,

Hanneman will close and very view creditors will be made whole and

previous contributions by George Soros to the democratic pm1y.



                               PAGE 7of 132
Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 15 of 18




<ref.>   https://whyy.org/articles/soros-weighed-in-with-even-more-money-in-das-race/   </ref/>. The

Commonwealth of Pennsylvania has previously paid out millions of dollars to

compensate women that have initiated legal actions for misconduct by public

officials and a recent story in the Inquirer has stated they have significant

amount of extra funds because of the economy created by the president's

actions. <ref.> https://www.inquirer.com/news/pennsylvania-budget-tax-revenue-federal-tax-
changes-20190705.html </ref.>.


Irving Cutler lost his life July 13, 1942 defending the constitution in Libya

when his B24 was shot down, and Robert Needle (a lifelong democrat and

first grandchild to Harry Cohen who was bom near Kiev and former

employee of the Philadelphia Navy Yard) and retired employee of both the

Inquirer and the Pennsylvania Auditor general's office would be proud of this

Document, and were all Jewish by biith.                    It is interesting that CBS in

Philadlphia ran to the site of of the Amtrak 188 crash to interview Jeff Cutler

on May 12, 2015 but now mns away from Jeff Cutler along with eve1y news

media outlet in the United States, even though on that date he was at the

hearing in Washington, DC for Mr. Cutler's federal challenge to Obamacare

(case 14-5183) in the United States Court of Appeals <ref>
https://philadelphia_cbslocal.com/2015/05/12/crews-responding-to-reported-train-derailment-in-porl-
richmond/ </ref.>. Mr. Cutler won a pai1ial victo1y to challenge Obamacare on


August 14, 2015 based on the establishment clause, or his case 5: l 9-cv-00834

(CUTLER v. PELOSI, et al.) filed 26FEB2019 .. REAL NEWS!!!!


                                         PAGE 8 of 132
         Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 16 of 18




Respectfully submitted,




                                           'effrey Cutler, prose
                                          215-872-5715 (phone)
                                          gltaxco11e_~QL@grna1Lr;;.on1
                                          P.O. Box 2806
                                          York, PA 17405




                                  -PAGE 9 of 132
     Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 17 of 18


                            ..
               UNITED S,JATES
                       \
                              DISTRICT COURT
         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               )
       JEFFREY CUTLER\ .              )

             Plaintiff   ,/ \         )
                                      )
                                          CASE NO. 5:19-cv-00834

                                      )
                V.                    )
                                      )
NANCY PELOSI IN HER OFFICIAL         )
CAPACITY AS SPEAKER OF THE           )
HOUSE OF REPRESENTATIVES              )
         CITIZENS BANK,               )    JURY TRIAL DEMANDED
         FULTON BANK,                 )
     WIKIPEDIA FOUNDATION,            )
     VERIZON CORPORATION,             )
     GOOGLE CORPORATION,              )
        ERIE INSURANCE,               )
    STATE FARM INSURANCE,             )
       LEMBERG LAW LLC,               )
     FORD MOTOR COMPANY,              )
  MANHEIM SCHOOL DISTRICT,            )
       HAVERFORD POLICE               )
          DEPARTMENT,                 )
PHILADELPHIA NEWSPAPERS INC,          )
       ASSOCIATED PRESS,              )
U.S. NEWS AND WORLD REPORTS,          )
  BEND BULLETIN NEWSPAPER,            )
                                      )
             And                      )
   JOHN DOES and JANE DOES,           )
                                      )
           Defendants                 )
                                      )

                         CERTIFICATE OF SERVICE




                                                Cert 5 19-cv-00834 Page I of 2
I ,, -. .           Case 5:19-cv-00834-JLS Document 75 Filed 08/29/19 Page 18 of 18
                                           CERTIFICATE OF SERVICE
·~
             I Jeffrey Cutler, do hereby certify that I as of this day I have caused and correctly served a copy

             of RESPONSE TO HAVERFORD POLICE, WIKIMEDIA FOUNDATION AND US NEWS

             AND WORLD REPORT, LP MOTION TO DISMISS dated 08/29/2019, to Defendants that are

             part of the cm/ed system and have made a notice of appearance as well as those addressed

             and specified below via first class mail and all other previously served Defendants.




            IN HIS OFFICIAL CAPACITY            High Companies                 East Lampeter Township
            PA STATE REPRESENTATIVE             Michael Shirk, CEO             Blackinger Thomas, PC
            Brian K. Sims                       1853 William Penn Wasy         Susan Peipher
            1015 Chestnut Street, Suite 1101    Lancaster, PA 17601            28 Penn Square
            Philadelphia, PA 19107                                             Lancaster, PA 17603




                                                                              Cert 5 19-cv-00834 Page 2 of 2
